Citation Nr: 0721681	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to July 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which confirmed and 
continued a previous denial of service connection for a back 
disorder.  The case is presently under the jurisdiction of 
the RO in Manchester, Massachusetts.  

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  While 
the veteran did not provide testimony concerning his claim 
for service connection for a "neck disorder," he did not 
withdraw the claim from appellate jurisdiction.  

In its May 2003 decision, the RO "reopened" the claim 
essentially finding that new and material evidence had been 
submitted, but in the November 2004 Statement of the Case 
(SOC), the RO supplied conflicting information to the 
veteran.  Specifically, it informed the veteran that while 
the claim had been "reopened," it added that new and 
material evidence had not been submitted.  Regardless, the 
determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective on the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) (regardless of a determination made 
by the regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits).

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claims.  
Inasmuch as the claims are reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  Service connection for a back condition was last finally 
denied in an August 1967 rating determination, which 
essentially found that the disorder was not manifest; the 
veteran was notified of this decision in September 1967.  A 
timely appeal was not thereafter initiated.  

2.  Evidence received since the 1967 RO decision relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1967 rating determination denying entitlement 
to service connection for a back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address whether VA has fully complied with the duty to assist 
and notice provisions of the Act.

Factual Background

The veteran claims, in essence, that he did not have back 
problems before he entered the military, that he injured his 
neck and low back during his military service, and that, as a 
result, he currently has low back and cervical spine 
disorders.

The veteran initially submitted a claim seeking service 
connection for a back injury in July 1967.  The RO, in 
September 1967, informed the veteran that it had determined 
that, while he had been treated for a back condition during 
his active military service, at the time of his service 
separation examination, no residual disability had been 
found.  The RO added that his in-service back problems were 
"apparently" acute and transitory in nature.  The Board 
parenthetically observes that a VA Reference Slip dated in 
August 1967 indicates "Disallow."  The claim was therefore 
denied, and the veteran did not appeal.  Therefore, the 1967 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1103.

The veteran sought to reopen his claim in July 2002.  See VA 
Form 21-526.  He claimed to have injured his back in December 
1966.  

Service medical records shows that the veteran was involved 
in a motor vehicle accident in December 1966, and treated at 
the emergency room at Wright-Patterson Air Force Base.  He 
complained of tightness in his back.  Physical examination 
revealed back spasms.  A January 1967 health record notes 
that the veteran sustained cervical and lumbar strains in the 
automobile accident.  At his July 1967 service separation 
examination, though he complained of recurrent back pain, no 
back disorder was diagnosed.  Clinical evaluation of the 
veteran's spine was normal.  

In the course of a VA spine examination conducted in November 
2005, an intermittent neck strain, a chronic lumbar muscle 
strain, and degenerative disc disease in each segment were 
diagnosed.  The examiner, in essence, commented that neither 
disorder was related to in-service back problems.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Analysis

As previously indicated, the RO denied service connection for 
a back disorder in 1967, finding that the appellant, 
essentially, did not have such a disorder.  That rating 
decision was not appealed and it is final.

Evidence added to the record since the 1967 RO decision is 
new, it tends to relate to an unestablished fact necessary to 
substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran essentially 
did not have a back disorder, evidence showing that he has 
been diagnosed as having lumbar spine and cervical spine 
disorders, tends to relate to an unestablished fact necessary 
to substantiate the claims.  Hence, the additional evidence 
received is new and material.  Therefore, the claims of 
entitlement to service connection for a low back disorder and 
for a cervical spine disorder is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claims of service connection and will issue a 
final decision once that development is complete, if the case 
is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disorder is reopened.


REMAND

The reopening of the claim for service connection for a low 
back disorder and for a cervical spine disorder triggers 
certain duty to assist provisions under the VCAA, which must 
be met prior to de novo review of the claim.  The duty to 
assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  The veteran currently suffers from 
variously-diagnosed lumbar and cervical disorders. 

At his March 2007 hearing before the undersigned, the veteran 
testified that he had been afforded VA medical treatment at 
various locations for, essentially, his claimed back 
disorders.  He indicated that he had been afforded treatment 
at the VA medical facility in Bedford, Massachusetts 
beginning in 2002 (see page 11 of hearing transcript 
(transcript)), and at the VA medical hospital in Fort Myers, 
Florida, also in 2002 (see pages 14 and 15 of transcript).  
Records from these facilities have not been associated with 
the claims file.  These putative records are pertinent to his 
claims and are within the control of VA.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
any and all outstanding treatment records and associate them 
with the claims file.

Further, the veteran also testified in March 2007 that he had 
been treated at Massachusetts General Hospital by a private 
physician, "Stockel," beginning in 1978 for about 22 
years.  See page eight of transcript.  He added that this 
physician had told him that his arthritis was essentially 
related to his period of service.  See page nine of 
transcript.  The veteran informed the undersigned that he 
would attempt to associate medical records concerning his 
treatment by Dr. Stockel, however, he has not done so.  The 
Board observes that the RO, in September 2002, attempted to 
obtain medical records from Dr. "Stoeckle."  None were 
obtained.  The RO also sought to obtain private chiropractic 
records from a Dr. Amari, Jr. in September 2002.  A VA Form 
21-4142 (JF) dated in December 2002 shows that this medical 
provider apparently informed VA that he had treated the 
veteran for back-related problems from November 1990 to June 
1991 and in September 2000.  Unfortunately, records from Dr. 
Amari are not on file.  Hence, there appear to be pertinent 
medical records that have yet to be associated with the 
claims file.  As these private medical records may contain 
information critical to the matter at hand, 38 C.F.R. 
§ 3.159(c) (2006) mandates that VA assist in obtaining such 
records.

The Board is mindful that the above-mentioned VA spine 
examination report includes a medical opinion indicating that 
the veteran's diagnosed low back and cervical spine disorders 
are not related to his period of service.  However, as the 
possibility exists that medical records sought as part of 
this remand, both VA and private, may include nexus evidence 
to the contrary, the development is necessary.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take the necessary 
steps to obtain any records from the VA 
medical facilities in Bedford, 
Massachusetts and Fort Myers, Florida 
dated since 2002.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  With the veteran's cooperation, the 
RO should attempt to obtain copies of any 
treatment records pertaining to care for 
back-related problems provided by Drs. 
Stoeckle (or "Stockel") and Amari.   
Efforts to secure these records must 
contact with Massachusetts General 
Hospital.  If the requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claims file, and 
the appellant so notified in writing.

4.  If, and only if, a medical opinion is 
obtained which positively links the 
veteran's claimed cervical and/or low 
back disorders to his period of active 
service, then the appellant should be 
scheduled for a VA orthopedic examination 
to determine the nature and etiology of 
his claimed cervical and low back 
disorders.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
complete history should be elicited from 
the veteran, and documented in the 
examination report.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any currently 
diagnosed cervical or low back disorder 
is etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed must be clearly set 
forth in the examination report.

5.  Following completion of the foregoing 
the RO must review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination (if ordered) and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Thereafter, the RO is to readjudicate 
the appealed issues.  If the claims are 
denied in any respect, the RO must issue 
a supplemental statement of the case to 
the veteran, and he should be given an 
opportunity to respond, before the case 
is returned to the Board. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


